Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claims 1 and 38, none of the prior art either alone or in combination disclose or teach of the claimed apparatus or method for determining a property of an eye specifically including, as the distinguishing features in combination with the other limitations, the claimed proximal and distal ports together forming a visual channel providing an open view to enable the eye to see target indicia external to and spaced away from the housing, the one or more visual tunable optical elements to apply a variable power to the light from the eye, the measuring, based on the eye viewing the target indicia external to and spaced away from the housing via the visual channel providing the open view, a wavefront of light from the eye via the optical path from the proximal port, the adjusting of the variable focal power of the one or more visual tunable optical elements iteratively in response to successive wavefront measurements, in closed loop manner, to minimize a wavefront error of the light from the eye to determine an objective refractive correction for the eye, the adjusting, based on the eye viewing the target indicia external to and spaced away from the housing via the visual channel providing the open view, the variable focal power of the one or more visual tunable optical elements to a subjective refractive preference of the user, the subjective 
Examiner’s Comments
	The drawings, as last modified on February 10, 2021 have been approved by the examiner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 22, 2021